Citation Nr: 0510251	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  03-35 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel







INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from February 1989 to July 1995.

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the veteran's claim of entitlement to 
service connection for a disability of the cervical spine, 
characterized as the residuals of a cervical spine injury.


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.	There is no competent medical evidence providing a nexus 
between the veteran's cervical spine disability and his 
service; thus the veteran's disability of the cervical spine 
was not incurred or aggravated by service.


CONCLUSION OF LAW

Service connection for a disability of the cervical spine is 
not warranted. 
38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1332, 5103, 5103A, 
5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303(c) (2004).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. See 38 U.S.C.A. §§ 
5103, 5103A (West 2002). Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits. The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist, and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim. The claimant must be given proper 
notice and an opportunity to respond. Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most part. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.159).  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits. 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA 
and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA." 

To comply with the aforementioned VCAA requirements under 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the RO must 
satisfy the following four duty to notify and assist 
requirements.
 
First, the RO must inform the claimant of the information and 
evidence that is necessary to substantiate the claim. See 38 
U.S.C.A. § 5103 and 38 C.F.R.
§ 3.159(b)(1) (2004). In a March 2002 letter, the RO informed 
the veteran of the evidence necessary to prove entitlement to 
service connection for his neck disability claim. 
Specifically, the RO informed the veteran that to establish 
entitlement, he will need to obtain medical records, 
treatment records, and service records. The RO informed the 
veteran that to establish entitlement, he will need to obtain 
evidence to show that he has a current disability, and that 
this disability has a relationship with an injury or disease 
that began in or was made worse during service.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide. See 38 U.S.C.A. § 
5103 and 38 C.F.R. § 3.159(b)(1) (2004). In its March 2002 
letter, the RO informed the veteran that it was seeking to 
obtain his service medical records and records from VA 
hospitals, and that it would continue to obtain any VA or 
private medical treatment records it receives notice of.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide. See 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1) (2004). In the March 2002 
letter, the RO instructed the veteran to provide information 
about any person or agency who may have additional evidence. 
Specifically, the RO requested information including the 
name, address, and approximate time frame involved, of 
individuals, agencies, and companies who may have records 
that could help the RO decide its claim.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) (2004). Throughout the adjudication 
process and in the March 2002 letter, the RO has asked the 
veteran to provide VA with information about evidence that 
might be available, and was told VA would assist him in 
obtaining any additional evidence. When the appellant has 
provided information about where he was treated for his 
claimed condition, VA has obtained the records. 

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA. 
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information. He has not identified any additional, 
relevant evidence that has not been requested or obtained. 
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim. In short, the requirements under 
the VCAA have been met. Accordingly, there is no potential 
prejudice to the veteran for failure to develop the claim. 
Therefore, the Board will proceed to consider the merits of 
the appeal.


Factual Background

The veteran's January 1989 service entrance examination noted 
no problems with neck or spinal pain. 

Service medical records indicate that in November 1991, the 
veteran stressed the muscle in his neck while picking up a 
water well pipe out of a storage box. The veteran was seen 
for complaints of stiffness in the neck and was initially 
diagnosed with a muscle strain. After physical examination, 
the assessment was cervical strain, resolving. The veteran's 
physical therapy report indicated that he complained of mild 
stiffness in the left posterior neck. X-rays of the cervical 
spine were reported to be normal. However, no further 
treatment for this condition is shown in the records. 

The veteran's May 1995 service discharge examination also 
noted no problems with pain in his neck or spine.

A memorandum dated September 1993 showed that the veteran was 
examined and found fit to perform fire fighter duties. 

Treatment records received from Dr. J.A.M. showed that the 
veteran was seen in January 1999, with complaints of neck 
pain, which the veteran reported originated from lifting 
weights.

Treatment records received from the McNevin Chiropractic 
Center showed that the veteran was seen in 2001 and 2002 with 
complaints of pain and stiffness in the neck and lower back, 
which were treated with traction, heat, and adjustments, and 
appeared to be effective.

VA conducted an examination in January 2003 with a review of 
the claims folder. The examination showed that the veteran 
had a postural abnormality in that his shoulders sloped 
forward. However, there was no tenderness to palpation 
directly over the cervical spine and no muscle spasms were 
noted. X-rays of the cervical spine were normal. Range of 
motion testing was performed and the examiner assessed a 
history of cervical spine injury with chronic myofascial pain 
syndrome and limitation of function. A subsequent 
radiographic examination indicated that the cervical spine 
showed no soft tissue or bony abnormalities. The alignment of 
the cervical vertebrae was normal and the disk spaces were 
within normal limits. 

Treatment records from the Lexington VA Medical Center in 
July and August 2003 indicate the veteran was seen, and 
detailed a history of his neck pain. Upon examination in July 
2003, his neck was found to be supple, with no cervical 
tenderness to percussion or crepitus. The impression was 
episodic cervical neck pain with no current pain. X-rays were 
negative. Results from the August 2003 MRI showed the 
vertebrae of the cervical spine were in normal alignment and 
were of normal stature. There was no significant focal disc 
herniations, osteophytic ridging, or marked degenerative 
changes. The impression was that of a normal MRI of the 
cervical spine.

VA examined the veteran again in August 2004 with a review of 
the case folder. The examination indicated a diagnosis of 
recurrent cervical muscle sprain, associated with weight 
lifting. The examiner noted associated myofascial pain with 
weakness of the muscles of the rhomboids, trapezius, and 
pectoralis. No neurological impairment was shown. The MRI 
indicated a normal cervical spine and the veteran was noted 
to be asymptomatic.

In the opinion of the examiner after review of the evidence 
of record, the currently diagnosed cervical spine disorder 
was related to the veteran's inappropriate body building 
program and not related to the veteran's service related 
injury. The service related injury was considered a single 
isolated muscle strain, which was treated and resolved 
without chronic residual. The examiner noted that there were 
other isolated muscle sprains before military service as well 
as similar injuries since then, all related to inadequate 
muscle balance in the veteran's weight lifting activities. 
The examiner indicated that the injuries that occurred before 
service were considered self limited, and did not increase in 
severity during the period of service.


Law and Analysis

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004). 
Even if the disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted for any disability first noted after 
discharge, when all of the evidence establishes that the 
disease was incurred in service. 38 C.F.R. 
§ 3.303(d) (2004).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
38 C.F.R. § 3.159(a) (2004); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) 
(West 2002). When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, such doubt will be resolved in 
favor of the claimant. 38 C.F.R. § 3.102 (2004).

The veteran claims his current neck disability is related to 
his injury during service when he picked up a water pipe, 
which he reported was over 100 pounds. The incident was 
diagnosed at the time as a muscle strain with spasm. However, 
the record shows an extensive pre-service and subsequent 
history of isolated muscle strain injuries related to the 
veteran's weight lifting and body building program. The 
history of weight lifting related injuries was clearly 
recognized and outlined by the VA examiner in August 2004.

The veteran's medical record shows that in May 1989, the 
veteran (than 21) complained of pain in his left elbow after 
weight lifting. That was followed by presentation in November 
1989 with pain in the left shoulder for two days, again, 
following a weight lifting injury. On both occasions, the 
veteran was restricted from weight lifting. In April 1991, 
the veteran complained of neck pain, which he related might 
be from lifting weights. The veteran was treated and 
released. At that time, the pain was in the right side of his 
neck with no paresthesias. The veteran stated he thought 
there was possibly of a relationship between the neck sprain 
and the bench presses he had been performing a few days 
prior. At his August 2004 VA examination, the veteran 
indicated that back when he was in service, he had the habit 
of bench pressing over 250 pounds.

In November 1991, the veteran complained of neck pain and 
stiffness after picking up a water pipe. The diagnosis was 
muscle strain with spasm. The veteran was treated with 
Flexeril and physical therapy. At follow-up two days later, 
the veteran was a little better with medication and exercise. 
A week later after that, the veteran complained of mild 
stiffness in the left posterior neck, strained while lifting 
a heavy object, but with gradual improvement. At the time, 
the veteran reported a history of similar strains 3-4 times 
in the past five years, always self-resolving with 
medication, rest, and stretching. It was noted that he was 
tender to the touch in the left paraspinal C1, C2, and C3, 
and was diagnosed with cervical strain, resolving in the left 
upper back.

There were no other reports of pain in the veteran's record 
during the next four years of his service.

However, it is the veteran's contention, nonetheless, that he 
did have pain which he self-treated, and that those episodes 
of neck pain persisted into his civilian life. At his August 
2004 VA examination, the veteran indicated that he was 
certain he received medical treatment within a year of 
leaving the military, however, as the examiner noted, and is 
reflected by the record, there was no such documentation of 
civilian treatment during that time frame. 

The earliest post-service treatment occurred in 1999, four 
years after the veteran left service. The records indicate 
treatment for pain and stiffness in the neck and lower back 
by three different practitioners. Diagnoses included chronic 
myofascial pain syndrome with limitation of function. The 
treatment, according to the veteran, was always massage and 
manipulation.

As noted by his August 2004 examination, the veteran is 
currently asymptomatic with full range of motion, with no 
tenderness to palpation of the neck or upper back, and with a 
normal MRI. His vertebrae of the cervical spine was noted to 
be in normal alignment with no marked degenerative changes. 

The examiner found it particularly notable that the veteran 
has continued his weight lifting program. Although he has cut 
back on the weight, he currently continues to bench press 100 
pounds repetitively, the last session being a week before the 
examination.

The examiner's conclusion and opinion was that the veteran's 
problems related to his recurrent cervical muscle 
sprain/strain and myofascial pain were related to his 
inappropriate body building program, and not related to an 
injury during service. The examiner found that the pipe 
lifting injury during service was likely a single isolated 
muscle strain incident from which the veteran recovered 
without documented complaint for the next many years. 

The examiner noted that there were many other isolated muscle 
strain injuries before service and many since, that were all 
related to inadequate muscle balance in the veteran's weight 
lifting regiment. The examiner concluded that it was his 
opinion that the injuries were unrelated to the others, but 
rather to the activity at the time of the injury. Therefore, 
the disorders and strain injuries that occurred before 
service were self limited and did not increase in severity 
during service.

To receive service connection for the disability, there must 
be a medical diagnosis linking the service injury to the 
veteran's current disability. 38 U.S.C.A. § 1101, 1110 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004). Although the veteran 
continues to maintain that his current disability of cervical 
spine causes pain that comes and goes, and that it is related 
to his accident during service, he is not a medical 
professional who can make such a determination. The veteran 
is competent to describe symptoms he had during service, but 
as a layperson, he is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause. 38 C.F.R. § 3.159(a) (2004); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). Since the record is devoid of any 
competent medical evidence that reflects his cervical spine 
disability is related to service, his claim does not meet the 
criteria for service connection.

Notwithstanding the veteran's own opinion as to the etiology 
of his current disability, the lack of a competent nexus 
opinion outweighs the veteran's contention. For that reason, 
the veteran's claim must be denied.  
 
As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for a disability of the 
cervical spine must be denied. 38 U.S.C.A § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).


ORDER

Entitlement to service connection a cervical spine disability 
is denied.




____________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


